Citation Nr: 0829565	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  03-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder (PTSD) during the 
period prior to September 13, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  His awards and medals include two Purple Heart 
Medals and the Air Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2005.  A transcript 
of that proceeding is of record.

When this case was before the Board in December 2005, it was 
remanded for additional development.  While the case was in 
remand status, the rating for the veteran's PTSD was 
increased to 70 percent, effective September 13, 2006.  The 
veteran has indicated that he is satisfied with the rating 
assigned from September 13, 2006, but continues to desire a 
rating in excess of 30 percent for the period prior to that 
date.  The Board will limit its consideration accordingly.


REMAND

In its December 2005 remand, the Board instructed the RO or 
the Appeals Management Center (AMC) to adjudicate the 
veteran's claims for service connection for alcohol and drug 
abuse disorders, claimed as secondary to service-connected 
PTSD. 

The record reflects that, in accordance with the Board's 
remand instructions, the veteran was afforded a VA 
examination in September 2006.  The examiner opined that the 
veteran's substance abuse disorders were both due to and 
chronically worsened by his PTSD.  The AMC appears to have 
considered this opinion in increasing the disability rating 
assigned for the veteran's PTSD to 70 percent, effective 
September 13, 2006.  However, the October 2006 rating 
decision and the October 2006 Supplemental Statement of the 
Case both continue to identify the veteran's service-
connected psychiatric disability as PTSD only and neither 
shows that the AMC has adjudicated the claim for service 
connection for alcohol and drug abuse disorders.  

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  This case, therefore, must be remanded so that the 
action ordered in the December 2005 remand may be 
accomplished.

The issue on appeal is inextricably intertwined with the 
issues of entitlement to service connection for alcohol and 
drug abuse disorders.  Therefore, the Board must defer its 
decision pending the outcome of this remand.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should adjudicate 
the veteran's claims for service 
connection alcohol and drug abuse 
disorders and assign effective dates 
for each disability for which service 
connection is granted.  The veteran 
should be informed of his appellate 
rights with respect to these 
determinations.

2.  If appropriate, the RO or the AMC 
should also readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




